Exhibit 99.2 INTERIM MANAGEMENT’S DISCUSSION AND ANALYSIS May 5, 2010 Management’s Discussion and Analysis (MD&A) (May 5, 2010) This discussion and analysis should be read in conjunction with the unaudited Interim Consolidated Financial Statements of Talisman Energy Inc. (“Talisman” or the “Company”) as at and for the three month periods ended March 31, 2010 and 2009, and the 2009 MD&A and audited annual Consolidated Financial Statements of the Company.The Company’s Consolidated Financial Statements and the financial data included in the MD&A have been prepared in accordance with accounting principles generally accepted in Canada (Canadian GAAP). All comparisons are between the quarters ended March 31, 2010 and 2009, unless stated otherwise.All amounts are in Canadian dollars unless otherwise indicated. Abbreviations used in this MD&A are listed on the page headed ‘Abbreviations’. First Quarter Results Summary · Cash provided by operating activities during the quarter was $1.1 billion, consistent with a year ago and compared to $624 million in the previous quarter. · Net income was $228 million compared to $455 million in the first quarter of 2009 and a loss of $111 million in the fourth quarter of 2009. · Production averaged 435,000 boe/d compared to 450,000 boe/d in the prior year. Production from continuing operations was 405,000 boe/d compared to 401,000 boe/d in the same period of the prior year and 389,000 boe/d in the previous quarter. · Long-term debt net of cash and cash equivalents at March 31 was $1.8 billion, down from $2.1 billion at year end 2009. · Talisman is progressing the sale of non-core, gas weighted assets in North America. · Production from the Pennsylvania Marcellus shale play reached 150 mmcf/d at the end of April. · Talisman reached an agreement to acquire 37,000 net acres in the Eagle Ford shale play inSouth Texas. · The Company tested a successful horizontal Utica shale well in Quebec. · Talisman set a new production record in Southeast Asiaof 118,000 boe/d · Talisman has acquired interests in three large shale gas blocks in Poland. 1 Highlights Threemonthsended March 31, 1 Financial (millions of C$ unless otherwise stated) Income (loss) from continuing operations ) Income (loss) from discontinued operations ) Net income C$ per common share Net income - Basic - Diluted Income (loss) from continuing operations - Basic ) - Diluted ) Production (daily average) Oil and liquids (mbbls/d) Natural gas (mmcf/d) Continuing operations (mboe/d) Discontinued operations (mboe/d) 30 49 Total mboe/d (6mcf 1boe) 1Restated for operations classified as discontinued subsequent to March 31, 2009. During the first quarter of 2010, income from continuing operations increased as a result of increased production from continuing operations and increased commodity prices, partially offset by unfavourable foreign currency variances due to the strengthening C$.Lower oil and liquids volumes were driven by decreased production in the UK.Higher natural gas volumes were driven by increased production in Scandinavia and Southeast Asia. Daily Average Production, Before Royalties Three months ended March 31, 2010 vs 2009 (%) Continuing operations Oil and liquids (mbbls/d) North America 20 ) 23 UK 83 ) Scandinavia 44 26 35 Southeast Asia 40 8 37 Other 14 - 14 (5 ) Natural gas (mmcf/d) North America (4 ) UK 17 ) 30 Scandinavia 91 82 50 Southeast Asia 24 8 Continuing operations (mboe/d) 1 Discontinued Operations North America 29 44 Other 1 5 Discontinued Operations (mboe/d) 30 ) 49 Total mboe/d (3 ) 2 Production from continuing operations increased by 1% over the previous year due principally to increased oil and liquids and gas volumes in Scandinavia and Southeast Asia, offset by decreased oil and liquids volumes in the UK. Natural gas production from continuing operations in North America was up slightly from the fourth quarter of 2009 due to successful development in the Pennsylvania Marcellus shale and Montney Farrel Creek.However, natural declines in other areas resulted in lower production than a year ago.Production from the Pennsylvania Marcellus shale averaged 85 mmcf/d during the quarter and was 150 mmcf/dat the end of April. In the UK, oil and liquids production from continuing operations decreased by 19%, due principally to lower production from the Tweedsmuir field following a shutdown of the TP1 producer well for intervention work.The well was back on production in April. In Scandinavia, oil and liquids production from continuing operations increased by 27% due to development drilling at Varg and Brage and a full quarter of production from the Rev field.Natural gas production from continuing operations increased by 82% due to a full quarter of production from the Rev field,which came onstream in late January 2009. Southeast Asia oil and liquids production from continuing operations increased by 6% due principally to a full quarter of production from the Northern Fields and Australia, partially offset by reduced Song Doc production resulting from natural declines. Southeast Asia natural gas production increased by 24%, due principally to Indonesia natural gas production which averaged 385 mmcf/d with higher contract takes at Corridor.Malaysia/Vietnam gas production averaged 87 mmcf/d in the quarter, an increase of 16 mmcf/d compared to the same period in 2009 when a shutdown of PM3-CAA occurred to complete the tie-in prior to the start-up of Northern Fields oil production. Volumes produced into (sold out of) inventory1 Three months ended March 31, UK ) ) Scandinavia ) ) Southeast Asia ) Other ) Total produced into (sold out of) inventory – bbls/d ) Total produced into (sold out of) inventory – mmbbls ) Inventory at March 31 - mmbbls 1.Includes impact of discontinued operations. In the Company's international operations, produced oil is frequently stored in tanks until there is sufficient volume to be lifted.The Company recognizes revenue and the related expenses on crude oil production when liftings have occurred.Volumes presented in the ‘Daily Average Production, Before Royalties’ table above represent production volumes in the period, which include oil volumes produced into inventory and exclude volumes sold out of inventory. 3 Company Netbacks 1, 2 Three months ended March 31, Oil and liquids ($/bbl) Sales price Royalties Transportation Operating costs Natural gas ($/mcf) Sales price Royalties Transportation Operating costs Total $/boe (6mcf1boe) Sales price Royalties Transportation Operating costs 1. Netbacks do not include pipeline operations.Additional netback information by major product type and region is included elsewhere in this MD&A. 2. Includes impact of discontinued operations. During the first quarter, the Company’s average netback was $33.76/boe, 38% higher than in 2009.Talisman’s realized price of $57.02/boe was 29% higher than 2009, due principally to higher global oil and liquids prices. The Company’s realized sale price includes the impact of physical commodity contracts, but does not include the impact of the financial commodity price derivatives discussed in the ‘Risk Management’ section of this MD&A. 4 Commodity Prices and Exchange Rates 1 Three months ended March 31, 2010 vs 2009 (%) Oil and liquids ($/bbl) North America 63 UK 41 Scandinavia 45 Southeast Asia 51 Other 33 47 Natural gas ($/mcf) North America 6 UK ) Scandinavia ) Southeast Asia 30 10 Company $/boe (6mcf1boe) 29 Benchmark prices and foreign exchange rates WTI (US$/bbl) 83 Dated Brent (US$/bbl) 72 Tapis(US$/bbl) 46 NYMEX (US$/mmbtu) 8 AECO($/gj) - US dollar/Canadian dollar exchange rate ) Pound sterling/Canadian dollar exchange rate (9 ) 1. Prices exclude gains or losses related to hedging activities and includes the impact of discontinued operations. Realized oil and liquids prices increased by 47%, and natural gas prices increased by 10%, in line with the increase in global oil and gas prices. The changes in the Company’s reported oil and liquids price is consistent with the relevant benchmark prices, however, the Company’s reported prices reflect the strengthening of the C$ relative to the US$ in 2009. Royalties1 Three months ended March 31, % $ millions % $ millions North America 14 67 14 61 UK - 2 - 1 Southeast Asia 34 37 Other 58 38 50 69 Total Company 14 16 1. Includes impact of royalties related to sales volumes. The corporate royalty expense from continuing operations was $301 million (14%), up $25 million from $276 million (16%) in 2009.The royalty rate in Southeast Asia decreased primarily as a result of a reduction in the Corridor royalty rate due to increased cost recovery.The royalty rate increase in Algeria was largely price-driven. 5 Unit Operating Expenses1 Three months ended 2010 vs 2009 March 31, $/boe (%) $/boe North America UK Scandinavia Southeast Asia Other (6
